         Case 1:17-cv-11011-GAO Document 244 Filed 02/11/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


                                                        )
ANDREW MOBUS,                                           )
                                                        )
                        Plaintiff,                      )
                                                        )
                v.                                      )       Civil Action No. 17-11011-GAO
                                                        )
BARD COLLEGE,                                           )
                                                        )
                        Defendant.                      )
                                                        )

         PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS AND
                 MOTION TO STRIKE AFFIRMATIVE DEFENSE

        Plaintiff Andrew Mobus (“Mobus”) moves under Federal Rule of Civil Procedure 12(c)

and (f) for judgment on the pleadings on Defendant Bard College’s (“Bard”) counterclaim and

affirmative defense of rescission. Counsel have conferred in good faith pursuant to L.R. 7.1(a)(2);

Bard will oppose the motion.

        As set forth in the accompanying memorandum, this motion is timely under Federal Rule

of Civil Procedure 12(h)(2)(b)-(c) because Bard failed to state a claim upon which relief can be

granted, failed to state a legal defense, and the trial of this case has not started. Bard’s counterclaim

and parallel affirmative defense for rescission fail because Bard seeks rescission of one contract—

the disciplinary procedures and sexual misconduct provisions of the Student Handbook—because

of alleged misrepresentations made during the formation of an entirely separate contract during

the application and admissions process. Bard reserved itself a “range of disciplinary actions” if

applicants provided false information during the admissions process, including admission

revocation or expulsion. Nullifying or voiding the contract contained in the Student Handbook is

not among the remedies Bard reserved to itself.
        Case 1:17-cv-11011-GAO Document 244 Filed 02/11/21 Page 2 of 3




       Alternatively, even if the application for admission were deemed to be part of the same

contract as the Student Handbook, the alleged misrepresentations do not go to the essence of the

contract between Bard and Mobus.

       The counterclaim and affirmative defense must be dismissed and stricken, respectively.



                                             Respectfully submitted,

                                             Andrew Mobus

                                             By his attorneys,

                                             DLA PIPER LLP (US)


                                             /s/ Matthew J. Iverson
                                             Matthew J. Iverson (BBO # 653880)
                                             33 Arch Street, 26th Floor
                                             Boston, MA 02110
                                             (617) 406-6000
                                             (617) 406-6100 (fax)
                                             matthew.iverson@dlapiper.com


                                             /s/ Charles B. Wayne
                                             Charles B. Wayne (pro hac vice)
                                             Brian J. Young (pro hac vice)
                                             500 8th Street, N.W.
                                             Washington, D.C. 20004
                                             (202) 799-4000
                                             (202) 799-5000 (fax)
                                             charles.wayne@dlapiper.com
                                             brian.young@dlapiper.com


                                             /s/ Lisa A. Frey
                                             Lisa A. Frey (pro hac vice)
                                             50 Old Main Road, #1857
                                             Quogue, NY 11959
                                             (917) 565-1066
                                             lisaxfrey@gmail.com



                                               2
         Case 1:17-cv-11011-GAO Document 244 Filed 02/11/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February, 2021, a copy of the foregoing was served

by electronic mail using the CM/ECF system, which will then send notification of such filing to

all counsel of record.


                                             /s/Charles B. Wayne
                                             Charles B. Wayne




                                                3
